         Case 1:20-cr-00451-PKC Document 21
                                         20 Filed 02/12/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         February 12, 2021
BY ECF                               Status conference is adjourned from February 18, 2021 to March 25,
                                     2021 at 9:00 a.m. The conference will proceed telephonically.
The Honorable P. Kevin Castel        Dial-In No.: 1-888-363-4749, Access Code: 3667981. Time is excluded
United States District Judge         under the speedy trial act until 3/25/21 for the reasons set forth in the
                                     government letter dated February 12, 2021.
Southern District of New York        SO ORDERED.
500 Pearl Street                     Dated: 2/12/2021
New York, New York 10007

        Re:     United States v. Lamont Burge, 20 Cr. 451 (PKC)

Dear Judge Castel:

        The Government writes on behalf of both parties to request a 30-day adjournment of the
upcoming status conference in this case, currently scheduled for February 18, 2021. The parties’
discussions regarding a potential pretrial disposition of the case remain active and ongoing.
Defense counsel has informed the Government that more time is needed to continue the defense’s
investigation into the defendant’s criminal history, which will impact any possible disposition.
Given the difficulties involved in pursuing those efforts during the COVID-19 pandemic, the
parties respectfully request that the upcoming status conference be adjourned for 30 days.

        The Government also requests the exclusion time in the interests of justice pursuant to 18
U.S.C. § 3161(h)(7) from today’s date until the adjourn date selected by the Court. The
Government submits that the ends of justice served by such a continuance outweigh the best
interests of the public and the defendant in a speedy trial, because the continuance is designed to
ensure the effective representation of counsel in the face of difficulties posed by the COVID-19
pandemic, to permit the parties to continue their ongoing discussions regarding a potential pretrial
resolution of this matter, and to reflect the limited availability of jury trials in this District in light
of the COVID-19 pandemic. The defendant consents to the requested exclusion.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                             by: _____________________________
                                                 Jacob R. Fiddelman
                                                 Kedar S. Bhatia
                                                 Assistant United States Attorneys
                                                 (212) 637-1024 / 2465

cc:     Defense counsel (by ECF)
